DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand (US 8,840,058 B2).
Regarding Claim 1, Brand discloses: A rotary wing aircraft that extends along an associated roll (axis through length of 301) axis between a nose region (top of Figs. 9-11) and an aft region (bottom of Figs. 9-11) and that comprises a fuselage with a front section and a rear section, the rotary wing aircraft comprising:
a main rotor (“main rotor”; Column 6 Line 20) that is rotatably mounted at the front section, a shrouded duct (4) that is arranged in the aft region, and
a propeller (see prop in 4 in Fig. 1) that is rotatably mounted to the shrouded duct, wherein the rear section extends between the front section and the shrouded duct and comprises an asymmetrical cross- sectional profile (“shape similar to an airfoil”; Column 3 Line 41) in direction of the associated roll axis, and
wherein the rear section is configured to generate sideward thrust (“additional force created by tail boom 301”; Column 5 Line 60) for main rotor anti-torque from main rotor downwash.
	
Regarding Claims 2-6 Brand further discloses A rotary wing aircraft:
6. The rotary wing aircraft of claim 1 wherein the front section comprises a port side wall and a starboard side wall, and wherein the rear section extends in prolongation to one of the port side wall or the starboard side wall (see Figs. 9-11, the fuselage tapers to the tail boom which extends from both the port and starboard sides).

3. The rotary wing aircraft of claim 1 wherein the rear section comprises at least one airfoil- shaped aerodynamic device (309 “shape similar to an airfoil”; Column 3 Line 41) that extends from the front section  to the shrouded duct, and wherein the at least one airfoil-shaped aerodynamic device is configured to generate sideward thrust for main rotor anti-torque from main rotor downwash.

4. The rotary wing aircraft of claim 3 wherein the at least one airfoil-shaped aerodynamic device comprises a deflectable flap (703).

5. The rotary wing aircraft of claim 1 wherein the rear section comprises at least one rotatable airfoil-shaped aerodynamic device (703) that is configured to generate sideward thrust for main rotor anti-torque from main rotor downwash, and wherein the at least one rotatable airfoil-shaped aerodynamic device is rotatable to enable adjustment of the generated sideward thrust (“increases or decreases the lateral force magnitude”; Column 5 Line 29).

6. The rotary wing aircraft of claim 1 wherein the asymmetrical cross-sectional profile is at least approximately C-shaped (313 has a C shape).

Claims 1, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mores (US 9409643 B2).
Regarding Claim 1, Mores discloses: 1. A rotary wing aircraft that extends along an associated roll axis (23) between a nose region (front of 4) and an aft region (right side of Figs. 6-8) and that comprises a fuselage (4) with a front section and a rear section, the rotary wing aircraft comprising:
a main rotor (“main rotor (not shown)”; Column 5 Line 22) that is rotatably mounted at the front section, a shrouded duct (26) that is arranged in the aft region, and
a propeller “inherent to “impeller/ducted fan”; Column 8 Line 5) that is rotatably mounted to the shrouded duct, wherein the rear section extends between the front section and the shrouded duct and comprises an asymmetrical cross- sectional profile in direction of the associated roll axis, and
wherein the rear section is configured to generate sideward thrust (22) for main rotor anti-torque from main rotor downwash.

Regarding Claims 12 and 15 Mores further discloses the rotary wing aircraft:
12. The rotary wing aircraft of claim 1 further comprising an uncovered propeller drive shaft (32) that is configured to (since it rotates) create a Magnus effect upon rotation in main rotor downwash.
15. The rotary wing aircraft of claim 1 which is embodied as a compound helicopter, wherein the front section of the fuselage forms a cabin for passengers and/or cargo (see Fig. 1, fuselage has windows for passengers), wherein the propeller is a pusher propeller (see orientation of 26 in Fig. 7), and wherein the main rotor forms a single rotor plane (as required by “rotation axis of the main rotor corresponds to a yaw axis”; Column 5 Line 25).

Allowable Subject Matter
Claims 7-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642